Citation Nr: 0921076	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  05-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for bronchial 
asthma, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an allergic 
reaction to erythromycin and amoxicillin.

4.  Entitlement to service connection for dental trauma for 
other than purposes of treatment.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an adjustment disorder with depression.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right shoulder disorder.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied the Veteran's above noted claims.  A 
hearing before the undersigned Veterans Law Judge at the RO 
was held in March 2009.







FINDINGS OF FACT

1. During the course of this appeal, the Veteran's FEV-1 has 
never been lower than 97, his FEV-1/FVC has never been lower 
than 88, and his asthma has not required monthly visits to a 
physician or intermittent courses of systemic 
corticosteroids.

2.  The preponderance of the evidence of record indicates 
that the Veteran does not have a diagnosis of PTSD related to 
any in service verifiable stressors.

3.  There is no evidence of record showing that the Veteran 
had an allergic reaction to erythromycin and amoxicillin in 
service, and no evidence has been presented which shows that 
the Veteran currently has any chronic residuals related to 
any allergic reaction to medication.

4.  The Veteran is already service connected for treatment 
purposes only for dental trauma to teeth #8 and #9; it is not 
shown that the Veteran has a dental disability for which 
compensation is payable.

5.  In a decision dated October 2002, the RO denied service 
connection for an adjustment disorder with depression.  The 
Veteran did not timely appeal this decision.

6.  The evidence received since the October 2002 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a 
psychiatric disability.

7.  In a decision dated October 2002, the RO denied service 
connection for a right shoulder disability.  The Veteran did 
not timely appeal this decision.

8.  The evidence received since the October 2002 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right 
shoulder disability.

9.  In a decision dated October 2002, the RO denied service 
connection for a neck disability.  The Veteran did not timely 
appeal this decision.

10.  The evidence received since the October 2002 RO decision 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a neck 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 30 percent for 
bronchial asthma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.96, 4.97, Diagnostic Code 
6602 (2008).

2.  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2008).

3.  A chronic disability caused by an allergic reaction to 
erythromycin and amoxicillin was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

4.  Service connection for a dental disability for 
compensation purposes is not warranted.  38 U.S.C.A. §§ 1131, 
1712 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2008).

5.  The October 2002 decision of the RO, which denied service 
connection for a psychiatric disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

6.  The evidence received since the October 2002 RO decision, 
which denied service connection for a psychiatric disability, 
is not new and material and the claim for service connection 
for a psychiatric disability is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

7.  The October 2002 decision of the RO, which denied service 
connection for a right shoulder disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

8.  The evidence received since the October 2002 RO decision, 
which denied service connection for a right shoulder 
disability, is not new and material and the claim for service 
connection for a right shoulder disability is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

9.  The October 2002 decision of the RO, which denied service 
connection for a neck disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

10.  The evidence received since the October 2002 RO 
decision, which denied service connection for a neck 
disability, is not new and material and the claim for service 
connection for a neck disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the appellant as to the basis for the prior 
final denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in September 2003, September 2004, October 
2006, and May 2008.  These letters collectively informed the 
Veteran of what evidence was needed to establish the benefits 
sought, of what VA would do or had done, and of what evidence 
the appellant should provide.  Therefore, the Board finds 
that any notice errors did not affect the essential fairness 
of this adjudication, and that it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  The appellant was also specifically informed of the 
law as it pertains to effective dates by a December 2008 
Supplemental Statement of the Case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the appellant with respect to his claims for benefits that 
are being finally decided on this appeal, such as obtaining 
VA and private medical records, offering the Veteran a 
hearing, and providing the Veteran with several VA 
examinations.  Consequently, the duty to notify and assist 
has been satisfied in this appeal, as to those claims now 
being finally decided.


The Facts

The Board notes that the entirety of the Veteran's record has 
been reviewed and considered in the issuance of this 
decision; however, due to the voluminous nature of the 
Veteran's claims file, the evidence has been summarized as 
below.

The Veteran's service personnel records show no evidence of 
exposure to combat in service.  The Veteran's service 
personnel records show several disciplinary actions taken 
against the Veteran, for possession and use of illegal drugs 
several times, and an off post arrest for public 
intoxication.  The Veteran was seen in service in October 
1983 for fractures of teeth numbers 8 and 9 due to trauma.  
The teeth were repaired at that time.

A September 1985 service treatment record noted that the 
Veteran was in a motor vehicle accident 2 days earlier, and 
had an abrasion/contusion of the right arm.  Full range of 
motion of the arm was found.  The Veteran was not seen at any 
other time in service for treatment of his right arm.  The 
Veteran's service medical records do not show that he was 
seen at any time for any neck problems.

A general counseling form dated November 1985 indicates that 
the Veteran was being counseled on a bar to his reenlistment 
which was being imposed because of his drug use, attitude, 
and duty performance.   

In July 1986, the Veteran was seen after being in a motor 
vehicle accident, and was noted to have a tender right 
posterior shoulder on examination.

A November 1986 entry noted that the Veteran was using 
illegal drugs, and had developed a rash about 10 days 
earlier.  Diagnosis was morbidform eruption thought most 
likely due to medication/drugs or infection.  A December 1986 
VA record does refer to a need for testing for 
intelligence/understanding levels and an evaluation 
pertaining to job related stress, but this was not linked to 
service in any way.  A further December 1986 outpatient 
treatment record indicated that the Veteran had a rash which 
was likely psychophysiological in origin.  An April 1987 note 
referred to a psychophysiological reaction, and the Veteran 
was noted to be diagnosed with an adjustment disorder and 
depression at that time.

A July 1997 private treatment record showed that the Veteran 
injured himself on the job in December 1996, when he was 
pulling a pallet from an overhead position, and the palette 
slipped, and he had to perform a twisting motion to avoid 
falling backward.  He reported constant aching in the neck 
and shoulder region as a result of that injury, as well as 
low back pain.  At that time, he also reported an injury to 
the neck in 1985 which healed, and a prior February 1994 car 
accident which also caused neck and shoulder pain.

More recent VA and private treatment records show that the 
Veteran reported that he has had complaints of pain in the 
ankles, knees, hips, back, and neck ever since an on the job 
industrial accident in July 1999, in which he reported he was 
crushed by a forklift.  Many of the Veteran's medical records 
detail the ongoing treatment he has received for his lumbar 
spine injury which was a result of this accident.  Further, 
the Veteran's treatment records often note that the Veteran 
traces the onset of many of his aches and pains to that 
injury in July 1999.

Recent VA treatment records show various psychiatric 
diagnoses, including Psychosis NOS, personality disorders, 
and anxiety disorder, and PTSD, often by history only.  The 
Veteran's VA treatment records also document a long history 
of what is reported to be drug seeking behavior, and numerous 
diagnoses referring to multiple substance abuses.  The first 
time the Veteran appears to have been diagnosed with PTSD was 
in an August 2000 report of VA outpatient treatment.

A response was received from the U.S. Army and Joint Services 
Records Research Center (JSRRC) regarding the Veteran's 
reported stressors, including his more recent reports of 
causing the death of a bunkmate.  They found no reports of 
the death of a soldier from injuries sustained as a result of 
a blanket party at the base the Veteran was stationed at from 
September to December 1983.  The JSRRC indicated that in 
order to conduct any further casualty research, the Veteran 
would have to provide the date of the incident and the full 
name of the casualty.

The Veteran was hospitalized from November 2001 to December 
2001 for PTSD which was found to be secondary to traumatic 
experiences in the military, however this does not appear to 
be a medical conclusion, but rather, based on the reported 
history of the Veteran.  The record contains further numerous 
instances of the Veteran being given a diagnosis of PTSD; 
however, these diagnoses were always based on the Veteran's 
recently reported stressors such as witnessing the death of a 
bunkmate, and being given, or giving, a "blanket party", 
which stressors have been unable to be verified.

An April 2002 report of private psychological evaluation 
relates the Veteran's complete social, occupational, and 
medical history.  The Veteran reported at that time that he 
had been beaten repeatedly in the military, and he felt that 
was the source of his current PTSD diagnosis.  The Veteran 
was diagnosed with intermittent explosive disorder, cannabis 
dependence, and PTSD, and it was proposed to rule out 
depression.  He was also found to have a personality disorder 
NOS, with paranoid and antisocial features.  He was evaluated 
with a GAF of 41-50.  The examiner noted that the Veteran's 
clearest sources of difficulty were his longstanding problems 
with anger and aggressive behavior, which appear to have 
started early in childhood.  As to the Veteran's PTSD, the 
examiner noted that the Veteran was apparently subject to 
physical abuse while in the military, but was also physically 
abused over a period of years in his childhood.  The examiner 
indicated that it is likely that these factors played a 
significant role in the Veteran's problems with anger and 
aggressiveness as an adult.  The examiner specifically 
indicated that the Veteran's PTSD was from his abuse early in 
life.

A pulmonary function test dated May 2002 was essentially 
normal, with an FEV1 of 102.1 percent and an FVC of 86.7 
percent.

A June 2002 report of VA respiratory examination indicated 
that the Veteran reported having a productive cough of 
various sputum but no hemoptysis.  He reported flare ups of 
asthma and bronchitis about three to four times a year that 
lasted about a month.  He reported shortness of breath.  The 
Veteran appeared to be in no acute distress but did have a 
bout of severe coughing.  The Veteran was diagnosed with 
chronic recurring asthmatic bronchitis.

The Veteran received VA examinations for his asthma and 
orthopedic problems in July 2003.  The Veteran reported 
current problems with a stiff neck.  The Veteran's reported 
September 1985 in service motor vehicle accident was noted.  
He also reported problems with his right shoulder popping out 
of joint.  The Veteran's neck and shoulder were examined at 
that time, and X-rays were taken of both the cervical spine 
and right shoulder, which were negative.  The Veteran was 
noted to have some pain and spasm on ranges of motion.  The 
Veteran was diagnosed with chronic cervicalgia and chronic 
tenderness of the right shoulder.  The examiner stated that 
he found little evidence to support the Veteran's theory that 
the Veteran's neck and right shoulder problems were related 
to service.

An August 2003 VA respiratory examination noted mild coarse 
breath sounds.  The Veteran primarily used his rescue breath 
inhaler.  The Veteran was diagnosed with, among other 
diagnoses, chronic respiratory distress and smoking.  The 
examiner indicated that whether or not the Veteran's problems 
stemmed from his service it was apparent that he had 
respiratory problems prior to military service.  The examiner 
indicated that he could not say whether the Veteran's 
military service exacerbated his problems.  Certainly his 
smoking over the years contributed to his increased 
respiratory problems.  The examiner indicated that it was 
more likely that the Veteran's smoking a pack a day for at 
least 20 years has been more detrimental to his lung function 
than the activities he had to participate in, in service.

The report of August 2003 pulmonary function testing was 
normal with an FVC of 83%, an FEV1 of 102.7 percent, and an 
FEV1/FVC of 93%.

An August 2003 report of VA dental examination indicated that 
the Veteran reported that he broke his two upper anterior 
teeth in basic training.  The Veteran's service dental 
records showed that he had fractures of the medial incisal 
corners of teeth #8 and #9 due to trauma.  The teeth were 
noted to have been restored in service during procedures in 
October 1983 and October 1984.  Examination noted the 
restored teeth, but there was no loss of function, and no 
bone loss due to trauma was evident.  The examiner noted that 
the Veteran was already service connected for teeth #8 and #9 
for dental treatment purposes.  It was found that the Veteran 
made no claim for any specific dental condition, and no other 
service connected dental disability was apparent.

An August 2003 report of VA psychiatric examination noted 
that the Veteran reported several stressors, including his 
belief that he had been irradiated in service, and that he 
had been given a "blanket party" in service.  The examiner 
specifically indicated that he was not able to find a 
connection between the Veteran's service life and PTSD, as 
that unique connection seemed to be buried in the paranoid 
flavor of his being plotted against and his need to defend 
himself against those who would and did do him harm.  The 
Veteran was diagnosed with a delusional disorder, drug 
dependence with emphasis on painkillers, and probable mixed 
personality disorder, with both paranoia and antisocial 
aspects.  The Veteran was found to have a GAF of 33.  The 
examiner indicated that the Veteran had a significant 
psychiatric problem which may be at least partially service 
related, however, it did appear that a number of the 
Veteran's issues made their presence before he entered the 
service, and the examiner also noted that he found the 
Veteran's reported in service lifestyle very difficult to 
believe.

A November 2003 Social Security Determination report found 
that the Veteran was not entitled to Social Security 
Administration benefits.  Specifically, that decision found 
that the Veteran's reported level of disability was not 
matched by the evidence of record, which appeared to show the 
Veteran's major problems to be abuse of both prescription and 
illegal medications, and that the Veteran engaged in chronic 
drug seeking behavior.

February and May 2004 Social Security evaluations indicate 
that the Veteran had a history of narcotic seeking behavior, 
and had been noted to have diagnoses previously of 
methamphetamine, marijuana, nicotine, and prescribed opiate 
dependence, as well as an antisocial personality disorder.  
The Veteran was found to demonstrate paranoia and an 
inability to follow the examiner's interview.  The examiner 
also noted that in order to obtain medications, the Veteran 
would claim a service related injury that was not supported 
in the medical records.  The examiner found that while the 
Veteran reported right shoulder pain, during a July 2003 VA 
examination, he was able to use his walking stick in his 
right hand to assist rising from a chair, and demonstrated no 
limitation of use of his shoulder in doing that.  The Veteran 
was specifically diagnosed with a paranoid/delusional 
disorder versus drug induced paranoia.

A July 2004 letter from a private psychologist indicated that 
the Veteran had diagnoses of PTSD, generalized anxiety 
disorder, and an impulse control disorder.  The psychologist 
noted that the Veteran had an extended history of an 
emotional disorder that went back at least 10 years.  The 
examiner believed that the Veteran was unemployable due to 
these psychiatric problems, however, the examiner never 
linked these problems to the Veteran's service.

An October 2004 VA examination record noted that the Veteran 
had a history of chronic allergic rhinitis, tobacco abuse 
with aggravation of allergic rhinitis, and a lack of good 
history indicating any significant recurrent or chronic 
sinusitis.  The examiner noted that it was his opinion, after 
review of the Veteran's records, that the Veteran had an 
allergic reaction to penicillin prior to going into the 
service, and his reaction to erythromycin occurred after 
being discharged from the service.  The examiner indicated 
that he could not find any documentation that the Veteran was 
treated with either of one of these medications or had an 
allergic reaction to them while in service.  The examiner 
concluded that it was more likely than not that the Veteran 
did not have any allergies to penicillin or erythromycin 
related to his time in service.

The Veteran was seen many times in November 2004 due to 
emotional problems resulting from both financial 
difficulties, and from his kids being temporarily taken away 
from him.

The Veteran received a VA examination for respiratory 
disorders in November 2004.  At that time, the Veteran 
reported ongoing breathing problems, including frequently 
awakening with a cough and gagging on mucus from his upper 
airway.  He also reported substantial shortness of breath 
with any degree of exertion.  Pulmonary function testing from 
that time found an FVC of 79%, an FEV1 of 90%, and an 
FEV1/FVC of 87%.  The examiner noted that this was slightly 
diminished from previous pulmonary function tests done in 
August 2003 and May 2002, but was still considered within the 
normal range.  Diffusion capacity was also noted to be 
slightly diminished at 84% but still within the range of 
normal.  The Veteran was diagnosed with airborne allergies of 
the upper airway, a smoking disorder, and symptoms of mild 
reactive airway disease, currently well treated and/or in 
remission.  The examiner commented that there and been little 
change in the objective measurements of the Veteran's 
respiratory capacity over the past 2.5 years, and it remained 
in the lower limits of the range of normal.

A November 2004 report of VA outpatient treatment indicated 
that the Veteran reported his upper front tooth, tooth number 
8, was loose and painful.  X-rays showed a fracture in the 
root of the tooth. The Veteran indicated that he recalled 
getting up in the middle of the night to check on a crying 
child, and hitting his face on an open door about 1 and a 
half weeks ago.  The Veteran was diagnosed with a fractured 
root of tooth #8 as a result of trauma.  The tooth was 
extracted and a replacement was considered.

X-rays taken of the Veteran's cervical spine in March 2002, 
July 2003, and June 2006 were completely normal.

X-rays taken of the Veteran's right shoulder in November 1999 
and July 2003 were completely normal.

A February 2005 letter from a VA psychologist indicates that 
the Veteran had a major diagnosable emotional disorder, for 
which a major factor was the unexpected death in service of a 
fellow bunkmate.  The Board notes however, that, as this 
reported experience has been unable to be corroborated, the 
Board finds this medical opinion of limited probative value.

The Veteran received a VA respiratory examination in November 
2006.  At that time, the Veteran reported smoking a pack of 
cigarettes daily.  He reported using nonsteriodal inhalants 
and a nebulizer for treatment of his symptoms.  Physical 
examination was normal, with normal clear breath sounds, and 
no delay or wheeze in the expiratory phase.  The Veteran was 
diagnosed with symptoms suggestive of reactive airway 
disease, currently adequately treated, and a smoking 
disorder.  The examiner noted that there was little evidence 
on physical examination to suggest increased respiratory 
disability, but that pulmonary function tests were pending.  
Pulmonary function tests showed an FVC of 80 percent of 
predicted, and FEV1 of 98 percent of predicted, and an 
FEV1/FVC of 94 percent of predicted.  The Veteran's DLCO was 
98 percent.  The Veteran's vital capacity, expiratory flow 
rates, lung volume divisions, and diffusion capacity were all 
normal.  There was no significant response following 
bronchodilators.  The Veteran was found to have normal 
pulmonary function.

The Veteran received a VA psychiatric examination in November 
2006.  At that time, the Veteran reported several traumatic 
experiences he felt he had experienced in service, to include 
being in a fight in which his two front teeth were injured, 
and being involved with a blanket party which caused the 
death of a bunkmate.  Upon examination, the Veteran was 
alert, oriented, coherent but grandiose, and cooperative.  He 
reported hearing voices through the radio.  He reported that 
the Attorney General and a DHS worker were "out to get 
him". Insight was poor, and judgment was fair to good.  
Thought contest was paranoid in nature.  Affect/mood was of 
underlying anger.  Memory appeared to be good, although it 
was noted that some of the things he reported experiencing 
appeared hard to believe and might be delusional.  The 
Veteran was diagnosed with delusional disorder, mixed type, 
cannabis dependence in early remission, and a personality 
disorder.  He was found to have a GAF of 40.

Pulmonary function testing dated December 2006 showed an FVC 
of 84 percent of predicted, an FEV1 of 97 percent of 
predicted, and FEV1/FVC of 88 percent of predicted.

A January 2007 statement from a private physician indicated 
that the Veteran has PTSD, but is currently stable and 
appears suitable for visitation with his children.  Most of 
the Veteran's recent psychiatric treatment continues to show 
the Veteran being anxious and depressed over the recent loss 
of custody of his children.


Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling.

The present appeal involves the Veteran's claim, as stated in 
his March 2009 hearing testimony, that the severity of his 
service-connected bronchial asthma warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service- connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

For bronchial asthma, with FEV-1 of between 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent predicted, or 
with intermittent inhalational or oral bronchodilator 
therapy, or with inhalational anti-inflammatory medication, a 
30 percent rating is warranted.  For bronchial asthma, with 
FEV-1 of between 40 to 55 percent predicted, or; FEV-1/FVC of 
40 to 55 percent, or; at least monthly visits to a physician 
for required care of exacerbations, or; intermittent (at 
least three per year) courses of systemic (oral or 
parenteral) corticosteroids, a 60 percent is warranted. With 
FEV-1 that is less than 40 percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high does corticosteroids or 
immuno-suppressive medications warrants a 100 percent rating. 
38 C.F.R. § 4.97, Code 6602.

Taking into account all relevant evidence, the Board finds 
that an increased rating is not warranted for the Veteran's 
service connected bronchial asthma.  As noted above, in order 
to warrant an increased rating, the Veteran would have to be 
found to have either an FEV-1 of between 40 to 55 percent, an 
FEV1/FVC of 40 to 55 percent, or require monthly visits to a 
physician or intermittent courses of systemic 
corticosteroids.  Reviewing the evidence of record during the 
course of this appeal, the Veteran's FEV-1 has never been 
lower than 97 and his FEV-1/FVC has never been lower than 88, 
all findings insufficient to meet the criteria for an 
evaluation in excess of 30 percent, and in fact showing a 
relatively normal level of functioning.  Further, the report 
of the Veteran's VA examination in November 2006 specifically 
indicated that there was little evidence of increased 
respiratory disability on examination.

Thus, the preponderance of the evidence of record indicates 
that the Veteran does not meet the criteria for a higher 
evaluation for his service connection bronchial asthma.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and an 
increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for PTSD, and an allergic 
reaction to erythromycin and amoxicillin.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Service connection for PTSD requires (i) medical evidence 
diagnosing PTSD, (ii) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor, and (iii) credible supporting evidence that the in-
service stressor occurred.  If the evidence establishes that 
the Veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 
also 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 
(1997).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for PTSD.  In this 
regard, the Board finds that while the Veteran has received 
several diagnoses of PTSD, he does not have a verifiable 
inservice stressor.  

The evidence, as discussed in detail above, shows that the 
Veteran has been variously diagnosed with numerous different 
psychiatric diagnoses, including PTSD, depression, and 
anxiety, as well as variety of substance abuse disorders and 
personality disorders.  At shown above, at times, the Veteran 
has been found to have PTSD, but at other times, he has not.  
Thus, the Board points out that there is evidence both for 
and against the Veteran having a diagnosis of PTSD.  However, 
even assuming the Veteran has a current valid diagnosis of 
PTSD, the Board points out that the Veteran's reported 
stressors, particularly of participating in a blanket party 
in service, being forced to fight, and causing or witnessing 
the death of a bunkmate, were unable to be confirmed.  The 
Veteran has not alleged that these incidents took place 
during combat, such that the provisions of 38 U.S.C.A. 
§ 1154(b) would be applicable.  The Veteran has not provided 
statements from other soldiers who witnessed the events, a 
specific time frame of the incident, or the names of others 
who witnessed this event.  An attempt was made to verify 
these stressors, however, the JSRRC indicated that it could 
not verify the stressors.  A VA examiner in April 2002, while 
indicating that the Veteran had PTSD, specifically indicated 
that this was related to childhood abuse, and not related to 
service.  Thus, credible supporting evidence that this 
reported in-service stressor occurred has not been provided, 
a critical element of any claim for PTSD, and the Veteran's 
claim must fail on that element.

The Board also points out that, while the Board does not 
doubt the sincerity of the Veteran's belief that he 
experienced several stressful incidents in service, the 
existence of these stressful incidents is simply not 
supported by the evidence of record.  The Board notes that 
the Veteran did not report the occurrence of these stressful 
incidents until many years after service.  The Veteran also 
reported that he received psychiatric treatment in service, 
however, as noted above, the Veteran was counseled in service 
on a bar to his reenlistment which was being imposed because 
of his drug use, attitude, and duty performance, but the 
Veteran's service treatment records show no psychiatric 
treatment.  The Board notes that the evidence also shows that 
the Veteran's chronic substance abuse has clearly 
significantly affected his memory, and the Veteran has often 
been found on examination to be a poor historian.  Thus, the 
Board does not find the Veteran's statements of experiencing 
a stressor in service, in the absence of corroborating 
evidence, to be reliable.

Thus, the Board finds that the preponderance of the evidence 
of record shows that the Veteran does not have a verifiable 
stressor, an essential element of any PTSD claim.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Further, taking into account all relevant evidence, the Board 
finds that service connection for an allergic reaction to 
erythromycin and amoxicillin is also not warranted.  
Initially, the Board notes that the Veteran's service medical 
records show no complaints of, or treatment for, any reaction 
to erythromycin or amoxicillin.  The Veteran has claimed that 
a rash he was seen for in December 1986 was a result of a 
reaction to erythromycin or amoxicillin, however, as noted 
above, that rash was found to be psychophysiological in 
origin, and was not found to be related to service in any 
way.   Further, the Board notes the Veteran's October 2004 VA 
examination report findings, which specifically indicate that 
it appears that the Veteran had a reaction to penicillin 
before going into service, and a reaction to erythromycin 
subsequent to service, and there was no evidence of record 
showing that the Veteran was treated with either of one of 
these medications or had an allergic reaction to them while 
in service.  The examiner concluded that it was more likely 
than not that the Veteran did not have any allergies to 
penicillin or erythromycin related to his time in service.  
The Board also points out that the Veteran has never been 
found to have any chronic residuals related to any medication 
reaction.

Therefore, with no evidence of record showing that he Veteran 
was given these medications in service and had a reaction to 
them, and with no current evidence being presented to show 
that the Veteran in fact has any chronic disability related 
to being given erythromycin or amoxicillin, the Board finds 
that the preponderance of the evidence of record is against 
this claim.

The Board also points out that, from reviewing the Veteran's 
testimony at his Board hearing in March 2009, it may be that 
the Veteran is also attempting to file a claim for benefits 
under 38 U.S.C.A. § 1151, for treatment at a VA facility, due 
to an allergic reaction to erythromycin and amoxicillin.  
Although, as noted above, there is no evidence of record 
showing that the Veteran has any current disability as a 
result of an allergic reaction to erythromycin and 
amoxicillin, the Board suggests that the RO clarify this 
issue with the Veteran and determine whether he is trying to 
also file an 1151 claim.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and they 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).


Entitlement to service connection for dental trauma for other 
than purposes of treatment.

As noted above, the Veteran's service medical records and 
hearing testimony clearly show that, in October 1983, he was 
treated in service for fractures of teeth numbers 8 and 9 due 
to trauma.  As a result of this treatment, the Veteran, in an 
October 1991 VA rating decision was granted service 
connection for outpatient treatment purposes only for teeth 
numbers 8 and 9.  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  As provided by VA regulations, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will 
be made as to whether it is due to a combat wound or other 
service trauma, or whether the Veteran was interned as a 
prisoner of war (POW). 38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c).

The Veteran already has this level of eligibility, that is, 
service connection for teeth 8 and 9 for outpatient dental 
treatment; however, the Veteran appears to be arguing that 
the trauma to these teeth in service was more disabling than 
a finding of service connection for outpatient dental 
treatment only reflects.

Dental disabilities that may be awarded compensable 
disability ratings are set forth under 38 C.F.R. § 4.150. 
These disabilities include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 
9900-9916.

Considering the evidence in light of the above, the Board 
finds that the Veteran does not have a compensable dental 
disability.  He has not submitted any competent (medical) 
evidence showing that he suffers from any of the disabilities 
included under 38 C.F.R. § 4.150.  The only evidence of 
record regarding the Veteran's initial damage to teeth #8 and 
#9 shows that they were fractured in service, and were 
treated in service.  The evidence does show that tooth #8 was 
removed in November 2004 due to a fractured root, as the 
result of trauma; however, that record shows that removal of 
the tooth in November 2004 was due to then recent trauma of 
hitting his face on an open door, and not related to his in 
service dental trauma.

Based upon the foregoing, the Board concludes that there is 
no basis under the law for the award of compensation for any 
current dental condition. His current dental condition does 
not fall under the categories of compensable dental 
conditions set forth in 38 C.F.R. § 4.150.


Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for an adjustment disorder with depression, a 
right shoulder disorder, and a neck disorder.

Historically, the Board notes that the Veteran's claims of 
entitlement to service connection for a psychiatric 
disability, a right shoulder disability, and a neck 
disability have been denied many times since the Veteran's 
separation from service, but were last finally decided by an 
October 2002 RO decision.  

The Veteran's claim of a psychiatric disability was denied at 
that time because no new evidence had been submitted showing 
that the Veteran had any psychiatric disorder in service, and 
because it was found that the preponderance of the evidence 
of record related the Veteran's psychiatric disabilities 
either to substance abuse, for which the Veteran could not be 
granted service connection (See 38 C.F.R. § 3.1(m)), or they 
were personality disorders for which service connection 
cannot be granted as a matter of law (38 C.F.R. § 3.303(c) 
(2008)), or to origins other than service, such as the 
Veteran's domestic and financial difficulties.

The Veteran's claim of a right shoulder disability was denied 
at that time because, while the evidence of record did show 
one complaint of right shoulder pain in service, for which an 
abrasion and contusion were found, no new medical evidence 
had been submitted since the last final denial, which showed 
that the Veteran had any chronic right shoulder disability 
related to service.

The Veteran's claim of a neck disability was denied at that 
time because no new medical evidence had been submitted since 
the last final denial, which showed that the Veteran had any 
neck disability related to service.

The Veteran did not appeal this decision.  As such, the 
October 2002 RO decision was a final decision as to all of 
these noted issues.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

Since this decision is final, the Veteran's current claims of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a psychiatric disability.  In this 
regard, the Veteran's claim was previously denied, not 
because there was no evidence showing that he had a 
psychiatric disability, but because the preponderance of the 
evidence of record linked that psychiatric disability to 
origins other than service.  The newly received evidence 
again overwhelmingly indicates that the Veteran's current 
psychiatric disabilities are not due to service, or cannot be 
service connected as a matter of law.  

As noted above, an April 2002 report of psychiatric 
examination found that the Veteran's psychiatric disability 
was due to his abuse early in life, not to anything he 
experienced in service.  The examiner in an August 2003 VA 
examination did indicate that the Veteran had a significant 
psychiatric problem which may at least be partially service 
related, however, the examiner noted specifically that a 
number of the Veteran's issues made their presence before he 
entered the service, and he also found the Veteran's report 
in service lifestyle very difficult to believe.  Therefore, 
the Board finds this opinion to be of such a speculative 
nature that it is not material, such that it would be 
sufficient to reopen this claim.  The Board also notes that 
much of the recently submitted evidence shows that the 
Veteran has personality disorders or that the Veteran's 
psychiatric symptomatology is due to substance abuse; both 
situations in which service connection cannot be granted.  
Some of the recently submitted evidence indicates that the 
Veteran's current psychiatric problems are due to financial 
and domestic problems, and are therefore not service related.  
Several of the recently received treatment records relate the 
Veteran's current psychiatric problems to the death in 
service of a fellow bunkmate; however, the Board notes that 
these are duplicative of evidence already of record, which 
was previously rejected because there was no objective 
evidence of this reported death in service.

Thus, as the Veteran was previously denied service connection 
because the preponderance of the evidence of record showed 
that the Veteran's psychiatric condition did not begin in 
service and was not caused by service, and as no new and 
material evidence has been presented to show that the 
Veteran's psychiatric condition was incurred in or aggravated 
by service, the Board finds that new and material evidence 
has not been submitted sufficient to reopen the Veteran's 
claim of entitlement to service connection for a psychiatric 
disorder.

Further, taking into account all relevant evidence, the Board 
finds that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a right shoulder disability.  As noted 
above, the Veteran was previously denied service connection 
for this condition because no medical evidence had been 
presented linking any chronic right shoulder disability the 
Veteran had to service.  In this regard, no new evidence has 
been presented as to the etiology of the Veteran's right 
shoulder pain.  A July 2003 report of VA examination found 
the Veteran to have tenderness of the right shoulder, but 
indicated that there was little evidence to support the 
Veteran's theory that his right shoulder problems were 
related to service.  All X-rays of the Veteran's shoulder 
from this period are completely normal.

Thus, as the Veteran was previously denied service connection 
for a right shoulder disability because the preponderance of 
the evidence of record showed that the Veteran does not have 
a chronic shoulder disability that is related to service, and 
as no new evidence has been presented to show that the 
Veteran has a right shoulder condition which was incurred in 
or aggravated by service, the Board finds that new and 
material evidence has not been submitted sufficient to reopen 
the Veteran's claim of entitlement to service connection for 
a right shoulder disorder.

Finally, taking into account all relevant evidence, the Board 
finds that new and material evidence has not been submitted 
sufficient to reopen the Veteran's claim of entitlement to 
service connection for a neck disability.  As noted above, 
the Veteran was previously denied service connection for this 
condition because no medical evidence had been presented 
linking any chronic neck disability the Veteran had to 
service.  In this regard, no new evidence has been presented 
as to the etiology of the Veteran's right shoulder pain.  A 
July 2003 report of VA examination found the Veteran to 
chronic cervicalgia, but indicated that there was little 
evidence to support the Veteran's theory that his neck 
problems were related to service.  All X-rays of the 
Veteran's cervical spine from this period are completely 
normal.

Thus, as the Veteran was previously denied service connection 
for a neck disability because the preponderance of the 
evidence of record showed that the Veteran does not have a 
chronic neck disability that is related to service, and as no 
new evidence has been presented to show that the Veteran has 
a neck disability which was incurred in or aggravated by 
service, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the Veteran's claim 
of entitlement to service connection for a neck disorder.




ORDER

Entitlement to an increased evaluation for bronchial asthma, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an allergic reaction to 
erythromycin and amoxicillin is denied.

Entitlement to service connection for dental trauma for other 
than purposes of treatment is denied.

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for an adjustment disorder with depression 
is denied.

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a right shoulder disorder is denied.

New and material evidence not having been submitted, the 
Veteran's application to reopen his claim of entitlement to 
service connection for a neck disorder is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


